Citation Nr: 0531521	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-16 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of meningeal 
encephalitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his father, and friends K.R. and D.M.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
December 1993.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a September 1998 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA), 
regional office (RO).  That rating decision, in pertinent 
part, denied the veteran's claim for entitlement to service 
connection for residuals of meningeal encephalitis.

In July 2002, the veteran provided testimony before the 
undersigned Veterans Law Judge at a hearing in Seattle, 
Washington.  A transcript of that hearing is of record.

In December 2002, the Board undertook additional development 
of the veteran's claim, and in October 2003 the case was 
remanded for additional development.  Subsequently, an April 
2005 rating action continued the prior denial.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The presence of residuals of meningeal encephalitis was 
noted on examination at entry into service; that disability 
did not increase in severity during his period of active 
service.


CONCLUSION OF LAW

A disability characterized as residuals of meningeal 
encephalitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet.  
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2004.  Since that letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

With regard to element (4), the April 2004 letter 
specifically requested that the claimant provide any evidence 
in his possession that pertains to the claim.  The veteran 
was advised of the evidence necessary to substantiate his 
claim.  The veteran was also informed of his and VA's 
respective obligations with regard to obtaining evidence and 
was advised that it was his responsibility to make sure that 
VA received all records not in the possession of a Federal 
department or agency.  The veteran was asked to send 
additional evidence to the RO and to let VA know if there was 
any other evidence or information that he thought would 
support his claim.  

In addition, by virtue of the rating decision on appeal, the 
June 2000 statement of the case (SOC), and the two April 2005 
supplemental statements of the case (SSOC), he was provided 
with specific information as to why the particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
the April 15, 2005 SSOC.  The Board finds that, because each 
of the four content requirements of a VCAA notice has been 
met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, it was 
not possible to provide notice of VCAA prior to the September 
1998 rating decision on appeal.  However, complying notice 
was subsequently provided, and the case was readjudicated and 
the SSOCs were issued after the complying letter was 
provided.  

Relevant Social Security Administration records, and private 
and VA treatment records, have been obtained and associated 
with the claims folder.  The veteran was provided with a VA 
examination in August 1998.  

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2005).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b) (2005).

Relevant evidence of record clearly reflects that the veteran 
contracted meningeal encephalitis at the age of five.  A 
hospital summary dated in April 1967 includes a diagnosis of 
mumpo meningoencephalitis.  A copy of this report is included 
in the veteran's service medical records.

Psychological testing conducted in December 1968, when the 
veteran was seven years old, revealed findings consistent 
with cortical problems due to encephalitis.  Intelligence 
testing of the veteran at age eight in November 1969 noted 
psychological indices of brain damage, consistent with post-
encephalitic syndrome.  Testing showed learning problems with 
primary involvement of the visual areas and all things to do 
with visual organization.  He also had problems in control of 
impulse and stress under pressure.  It was expected that he 
would have academic difficulties and would need special help.

A treatment record dated in October 1971, when the veteran 
was 10 years old, indicated that the veteran had some mild 
gross motor ataxia due to his case of encephalitis.  He was 
noted to be doing well in a special education setting.

The service medical records include a statement dated in June 
1989 by R.G.H., Ph. D., who indicated that he had seen the 
veteran for career counseling earlier that year.  The veteran 
had been experiencing difficulty in keeping jobs.  Dr. H. 
indicated that the veteran had some neurological deficits as 
a result of an encephalitic infection at age five, and that 
he took longer to learn certain tasks than is normal but did 
not forget what he learned.  He also indicated that the 
veteran worked at a pace that was sometimes considered less 
than normal speed, and did not respond well to pressure.  Dr. 
H. concluded that except for these limitations, he did not 
know of any psychological reason why the veteran would not 
perform satisfactorily as a member of the military.  It was 
noted that he responded better to support and encouragement 
than to criticism or ridicule.  The veteran's enlistment 
examination in July 1989 noted "history of mumpo 
meningoencephalitis 1967," "residual if any," and "only 
admitted residual is that he seems to learn slowly."

The residuals of meningeal encephalitis were noted at service 
entry and the presumption of soundness at entry does not 
apply.  See 38 U.S.C.A. § 1111 (West 2002).  

During service in January 1990, a mental health consultation 
requested to evaluate the veteran's poor performance in 
training noted that whatever cognitive deficits he had were 
long term as he was in special education from elementary 
school through high school.  He was to return to full duty 
and be evaluated on the basis of his performance.

A neuropsychological evaluation of the veteran was requested 
in September 1992 to determine if he was cognitively capable 
of managing his responsibilities as a hospital corpsman on a 
mother-infant unit given his long history of learning 
disability.  The examiner noted that the veteran appeared to 
have residual difficulties to the cognitive problems he 
suffered as the result of encephalitis at age five.  He would 
be a diligent and loyal worker given a supportive work 
environment, but he would benefit from assignment to an area 
of health care that had no emergency response needs; emphasis 
on learning of motor skills; emphasis on repetitive 
activities; patient contact; and clear charting requirements.

Mental health evaluation in October 1992 concurred in finding 
that the veteran's suitability for service as a hospital 
corpsman and for continued naval service must be based on his 
performance on the job.  The record indicates that the 
veteran subsequently was assigned to a warehouse supply 
position.

A psychological evaluation of the veteran dated in November 
1995 noted that the veteran reported that he had completed 
his period of active Naval duty successfully although he had 
some difficulties with certain work demands at times.  The 
veteran was currently in the Naval Reserve and desired to 
return to active duty at some point.  The examiner stated 
that the veteran had cognitive disability secondary to 
childhood meningoencephalitis.  His relative vocational 
strengths appeared to include adequate ability to learn basic 
information with repetitious overexposure; reading skills 
that are probably adequate for very basic and brief demands; 
adequate basic visual perceptual organization skills; and a 
generally pleasant demeanor without evidence of mood, 
anxiety-based, or substance use disorders.  His relative 
weaknesses included organic impairment with very severely 
deficient basic speed of mental processing and divided 
attention capacities that secondarily limit his ability to 
apply his verbal and visual skills; recall for new 
information after single exposure that is relatively 
deficient at delay; and moderately to severely deficient 
overall reading skills, and severely deficient spelling 
skills.  His global assessment of functioning (GAF) score was 
60, representing moderate impairment in functioning.

A VA examination was conducted in August 1998.  The veteran 
reported that he was in marine technical school and 
performing without difficulty.  He had no neurological 
symptoms of any sort.  The veteran did not perceive that 
anything occurred during service that exacerbated his mental 
neurological deficit, but had noted that other veterans were 
receiving financial assistance and he thought that he should 
as well.  "They took me, they oughta pay me."  The veteran 
reported that he left the Navy because he saw he was not 
going to advance and thought he could do better outside the 
service.  He was presently employed making fiberglass boat 
hulls.  The veteran was personable, with normal speech and 
mentation.  Neurological examination was normal.  The 
impression was meningeal encephalitis in childhood; alleged 
learning disability.  The examiner stated that "[t]here is 
no evidence of exacerbation of neurological symptoms, or 
mentation in the service."

A December 2000 memory assessment report indicated that the 
veteran had worked as a carpet cleaner, a window washer, and 
in a janitorial service in addition to his Navy service.  He 
reported that he had six credits to go to get an ATA degree 
in marine maintenance technology from Skagit Valley College.

Later in December 2000, the veteran was hospitalized after an 
episode of confusion.  The veteran reported that he had 
worked odd jobs for the past seven years.  The diagnosis was 
dementia, not otherwise specified.  His GAF score at 
discharge was 45.

An April 2001 psychological consultation noted that the 
veteran reported an inability to hold a job in the eight 
years since service due to trouble concentrating or 
inappropriate comments to supervisors.  He and his fiancee 
described significant trouble with his memory, concentration, 
distractibility, and irritability.  Intelligence testing 
showed his overall IQ equivalent scores within normal 
boundaries, but he had notable difficulties with attention 
and concentration, and significant difficulty with visuo-
spatial skills.  These showed in the form of expressed 
confusion about instructions or directions, difficulty 
retaining material presented in verbal form, and difficulty 
performing mathematical or mechanical tasks.  During 
stressful times he may have even more difficulty with these 
tasks and may not be able to interact well with others.

The veteran was awarded SSA benefits in July 2002 based on a 
finding of disability due to severe impairment from 
dementia/organic brain syndrome, learning disorder, anxiety 
disorder, and personality disorder.  The SSA decision 
indicated that his period of disability commenced on January 
1, 1999.

The medical records cited above do establish that the veteran 
has continuing cognitive and emotional residual disability 
related to the episode of meningeal encephalitis he 
experienced as a child.  However, there is no indication in 
the records that this preexisting condition was aggravated by 
service.  In fact, the only medical professional to comment 
directly on this question, the August 1998 VA physician 
specifically concluded that there was no evidence of 
exacerbation of the veteran's neurological symptoms or 
mentation in the service.

In this regard, the Board acknowledges the contentions made 
by the veteran (and his father, sister, and brothers) 
throughout the current appeal that his residuals of meningeal 
encephalitis, including deficits of intellectual and 
neurological functioning, which had been present since age 
five, were aggravated during his period of service, 
specifically by the assignment of responsibilities that 
exceeded his capabilities, and by belittling and 
psychologically abusive behavior on the part of Navy 
personnel, including his immediate superiors.  These lay 
observations are deemed to be competent evidence of the 
impressions of the veteran and his family members.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
such accounts must be considered in conjunction with the 
clinical evidence of record as well as the pertinent laws and 
regulations.

In reviewing the record as a whole, the Board notes that the 
objective preservice, in-service, and post-service evidence 
clearly indicates that the veteran manifested residuals of 
meningeal encephalitis from the age of five years.  This was 
specifically noted on examination at entry into service.  The 
preservice, in-service, and post-service psychological and/or 
cognitive evaluations note fluctuating levels of measured 
impairment, with no clear pattern of worsening or improvement 
that could be specifically correlated with the veteran's 
period of active duty.  There is no indication in these 
records that the veteran's disability due to residuals of 
meningeal encephalitis worsened during service to a 
measurable degree or in fact that it worsened at all during 
that period.  The Social Security records also contain no 
evidence establishing that the disability due to residuals of 
meningeal encephalitis was aggravated by service.  

The inservice evaluations indicate that the Navy was 
responsive to the veteran's difficulties in adapting to 
certain required assignments and tasks, and attentive to the 
need to tailor his duties to his abilities.  While the Board 
does not doubt that the veteran experienced some treatment in 
service that may have undermined his confidence in his 
performance level, there is simply no competent objective 
evidence to support a finding that this resulted in an actual 
increase in disability during such service.  Significantly, 
the June 1989 psychologist's statement noted the veteran's 
difficulty in keeping a job prior to service, which indicates 
that similar problems following service were not new.  
Additionally, evaluations following service noted the veteran 
functioning well in school and, at one point contemplating a 
return to active service.  This evidence does not support a 
finding that the veteran's Naval service aggravated his 
preservice disability.

Based on the foregoing, the Board finds that there was a 
preexisting condition, but that there was no measurable 
worsening of this condition during the veteran's period of 
active service.  Therefore, service connection based on 
aggravation of a preexisting disability is not warranted.  38 
U.S.C.A. §§ 1153, 5107 (West 2002); 38 C.F.R. § 3.306 (2005).


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


